Exhibit 10.1


AMENDMENT NO. 3 TO AMENDED AND RESTATED
CREDIT AGREEMENT
THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is made on January 26, 2017, by and among WORLD OF JEANS & TOPS, a
California corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).
RECITALS
A.     Bank and Borrower entered into that certain Amended and Restated Credit
Agreement dated as of May 3, 2012, as amended by that certain Amendment No. 1 to
Amended and Restated Credit Agreement and Note, dated as of February 3, 2014 and
that certain Amendment No. 2 to Amended and Restated Credit Agreement, dated as
of July 9, 2015 (as otherwise amended, amended and restated, or otherwise
modified from time to time to the date hereof, the “Agreement”), pursuant to
which Bank agreed to extend credit to Borrower on the terms and conditions set
forth in such Agreement.
B.     Borrower also executed a certain Amended and Restated Revolving Line of
Credit Note (as amended, amended and restated, or otherwise modified from time
to time to the date hereof, the “Note”) dated February 3, 2014, in favor of Bank
in an initial principal amount of $25,000,000.
C.     Borrower has requested that Bank make certain modifications to the
Agreement and to the Note, as applicable, to reflect (i) the extension of the
Line of Credit maturity date, (ii) changes to the financial covenants, and (iii)
such other amendments as agreed upon by Borrower and Bank, and Bank has
consented to such requests subject to the execution of this Amendment and the
satisfaction of the conditions specified herein.
D.     Borrower and Bank now desire to execute this Amendment and the Second
Amended and Restated Revolving Line of Credit Note attached hereto as Exhibit A
(the “Amended Note”) and fully incorporated herein to set forth their agreements
with respect to the modifications to the Agreement and the Note.
Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of Bank and Borrower hereby agrees as
follows:
SECTION 1.Definitions. Capitalized terms used in this Amendment and not defined
herein are defined in the Agreement.
SECTION 2.    Amendments to Agreement. The Agreement is hereby amended as
follows:
A.    Line of Credit.     Section 1.1(a) is hereby amended and restated in its
entirety as follows:
“Subject to the terms and conditions of this Agreement, Bank hereby agrees to
make advances to Borrower from time to time up to and including January 26,
2020, not to exceed at any time the aggregate principal amount of Twenty Five


- 1 -



--------------------------------------------------------------------------------




Million Dollars ($25,000,000.00) (“Line of Credit”), the proceeds of which shall
be used to finance Borrower’s working capital requirements. Borrower’s
obligations to repay advances under the Line of Credit shall be evidenced by a
promissory note substantially in the form of Exhibit A to that certain Amendment
No. 3 to this Agreement dated January 26, 2017 (the “Line of Credit Note”), all
terms of which are incorporated herein by this reference.”
B.    Minimum Inventory. Subsection 1.1(c) of the Agreement is hereby amended
and restated in its entirety as follows:
“(c)    Minimum Inventory. Bank shall not be required to make an advance to
Borrower under the Line of Credit unless Borrower has demonstrated that it has
eligible inventory (exclusive of work in process and inventory which obsolete,
unsalable or damaged) with an aggregate value (with the value determined on a
cost basis) equal to at least Fifty Million Dollars ($50,000,000).”
C.    Borrowing and Repayment. Subsection 1.1(d) of the Agreement is hereby
amended and restated in its entirety as follows:
“(d)    Borrowing and Repayment. Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note.”
D.    Letter of Credit Fees. Subsection 1.2(d) of the Agreement is hereby
amended and restated in its entirety as follows:
“(d)    Letter of Credit Fees. Borrower shall pay to Bank (i) fees with respect
to each standby Letter of Credit equal to 1.00% per annum (computed on the basis
of a 360-day year, actual days elapsed) of the face amount thereof, which fees
shall be due and payable on each one-year anniversary of the issuance date of
each such standby Letter of Credit and (ii) such other fees upon the issuance of
each Letter of Credit, upon the payment or negotiation of each drawing under any
Letter of Credit and upon the occurrence of any other activity with respect to
any Letter of Credit (including without limitation, the transfer, amendment or
cancellation of any Letter of Credit) determined in accordance with Bank's
standard fees and charges then in effect for such activity.”
E.    Documentation. Subsection 3.2(b) of the Agreement is hereby amended and
restated in its entirety as follows:
“(b)    Documentation. Bank shall have received all additional documents which
may be required in connection with such extension of credit, including without
limitation, evidence to satisfy the requirement in Section 1.1(c) above.”


- 2 -



--------------------------------------------------------------------------------




F.    Financial Condition. Section 4.9 of the Agreement is hereby amended and
restated as follows:
“SECTION 4.9. FINANCIAL CONDITION. Maintain Borrower as a consolidated
subsidiary of Tilly’s, Inc. for accounting purposes, and maintain Borrower’s
financial condition as follows using generally accepted accounting principles
consistently applied and used consistently with prior practices (except to the
extent modified by the definitions herein):
(a)
Net Profit Before Tax of Tilly’s, Inc. and its consolidated subsidiaries not
less than One Million Dollars ($1,000,000.00) as of each quarter end, determined
on a rolling four-quarter basis.

(b)
Total Funded Debt to EBITDAR of Tilly’s, Inc. and its consolidated subsidiaries
not greater than 4.00 to 1.00 as of each quarter end, determined on a rolling
four-quarter basis, with “Funded Debt” defined as the sum of (i) all obligations
for borrowed money, (ii) capital leases, and (iii) annual rent expense from all
operating leases multiplied by six (6) and “EBITDAR” defined as the sum of net
income, interest expense, taxes, depreciation, amortization and annual rent
expense.

(c)
Eligible inventory (exclusive of work in process and inventory which obsolete,
unsalable or damaged) with an aggregate value (with the value determined on a
cost basis) equal to at least Fifty Million Dollars ($50,000,000) as of each
quarter end.”

G.    Deposit and Treasury Accounts. Section 4.11 is hereby added to the
Agreement immediately after Section 4.10 to read in its entirety as follows:
“SECTION 4.11. DEPOSIT AND TREASURY ACCOUNTS. Establish at Bank, and maintain at
all times thereafter, the primary operating deposit accounts and treasury
management accounts of Borrower and Tilly’s with Bank. It is hereby acknowledged
that this requirement is being made in order to facilitate the Bank’s
maintenance of the security interests in the collateral provided under this
Agreement and the security documents executed in conjunction herewith.”
H.    Dividends, Distributions. Section 5.7 of the Agreement is hereby amended
and restated in its entirety as follows:
“SECTION 5.7. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution, either in cash, stock or any other property on Borrower’s stock
now or hereafter outstanding, nor redeem, retire, repurchase or otherwise
acquire any shares of any class of Borrower’s stock now or hereafter
outstanding, other than (i) distributions to Tilly’s, Inc. in an amount in any
quarter not to exceed the amount required to discharge the consolidated tax
liability of Tilly’s, Inc., payable during such quarter, (ii) payments on
indebtedness permitted under Section 5.3(c)


- 3 -



--------------------------------------------------------------------------------




hereof to the extent such payments constitute a dividend or distribution, (iii)
distributions in any fiscal quarter in an aggregate amount not to exceed fifty
percent (50%) of the net profit after taxes for Tilly’s, Inc. and its
consolidated subsidiaries for the trailing twelve (12) months as of any fiscal
quarter end, and (iv) a special, one-time, cash dividend in an aggregate amount
not to exceed Twenty Million Dollars ($20,000,000) by the Borrower to Tilly's
Inc., which shall be used by Tilly’s, Inc. to declare and pay a special dividend
to its stockholders on or before April 29, 2017.”
I.    Transactions with Affiliates. Section 5.9 of the Agreement is hereby
amended and restated in its entirety as follows:
“SECTION 5.9. TRANSACTIONS WITH AFFILIATES. Enter into any transaction of any
kind with any shareholder or affiliate of the Borrower or Tilly’s, Inc., whether
or not in the ordinary course of business, other than on fair and reasonable
terms substantially as favorable to Borrower as would be obtained by Borrower in
a comparable arm’s length transaction with a person other than an affiliate,
except that the foregoing shall not prohibit (i) distributions permitted by
Section 5.7 hereof or (ii) payment of reasonable and customary fees for, and
reimbursement of out-of-pocket expenses incurred by, members of the board of
directors of Borrower or Tilly’s, Inc.”
SECTION 3.    Amendments to Note. Upon execution and delivery of the Amended
Note, the Note shall be hereby amended and restated in its entirety as set forth
in the Amended Note. Simultaneously with the signing of this Amendment, Borrower
shall execute one original of the Amended Note and deliver it to Bank in
exchange for Bank’s delivery to Borrower of that certain original executed Note.
SECTION 4.    Representations and Warranties of Borrower. Borrower represents
and warrants to Bank that:
(a)
It has the power and authority to enter into and to perform this Amendment, to
execute and deliver all documents relating to this Amendment, and to incur the
obligations provided for in this Amendment, all of which have been duly
authorized and approved in accordance with Borrower’s organizational documents;

(b)
This Amendment, together with all documents executed pursuant hereto, shall
constitute when executed the valid and legally binding obligations of Borrower
in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles;

(c)
All representations and warranties contained in the Agreement and the other Loan
Documents are true and correct with the same effect as though such
representations and warranties had been made on and as of the Effective Date



- 4 -



--------------------------------------------------------------------------------




(except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties are
true and accurate on and as of such earlier date));
(d)
Borrower’s obligations under the Loan Documents remain valid and enforceable
obligations, and the execution and delivery of this Amendment and the other
documents executed in connection herewith shall not be construed as a novation
of the Agreement or any of the other Loan Documents;

(e)
As of the Effective Date, to Borrower’s knowledge, it has no offsets or defenses
against the payment of any of the obligations under the Loan Documents;

(f)
No law, regulation, order, judgment or decree of any Governmental Authority
exists, and no action, suit, investigation, litigation or proceeding is pending
or threatened in any court or before any arbitrator or Governmental Authority,
which (i) purports to enjoin, prohibit, restrain or otherwise affect (A) the
making of the financings hereunder or (B) the consummation of the transactions
contemplated pursuant to the terms of this Amendment, the Agreement, the Note,
or the other Loan Documents or (ii) has or would reasonably be expected to have
a material adverse effect on Borrower; and

(g)
No Default or Event of Default exists or has occurred and is continuing on and
as of the Effective Date and after giving effect hereto.

SECTION 5.    Miscellaneous.
A.    Reference to Agreement. Upon the effectiveness of this Amendment, each
reference in the Agreement to “this Agreement” and each reference in the other
Loan Documents to the Agreement, shall mean and be a reference to the Agreement
as amended hereby.
B.    No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of Bank under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
C.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.
D.    Counterparts; Electronic Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same agreement. Any
signature delivered by a party by facsimile or other electronic transmission
shall be deemed to be an original signature to this Amendment.


- 5 -



--------------------------------------------------------------------------------




E.    Entire Agreement. This Amendment and the Note constitute the entire
agreement among the parties with respect to the subject matter hereof, and
supersedes all prior agreements, written or oral, concerning said subject
matter.
[SIGNATURE PAGE FOLLOWS]


- 6 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to
Amended and Restated Credit Agreement Amendment on the day and year first
written above.
WORLD OF JEANS & TOPS




By: /s/ Michael L. Henry        
Name:     Michael L. Henry        
Title: Chief Financial Officer


WELLS FARGO BANK,     
NATIONAL ASSOCIATION


By: /s/ Mark Magdaleno        
Name: Mark Magdaleno
Title: Sr. VP Relationship Manager















[Signature page to Amendment No. 3 to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





EXHIBIT A

Form of Second Amended and Restated Revolving Line of Credit Note
WELLS FARGO
SECOND AMENDED AND RESTATED
 
REVOLVING LINE OF CREDIT NOTE

                                

--------------------------------------------------------------------------------

$25,000,000.00
Irvine, California
January 26, 2017



                            
FOR VALUE RECEIVED, the undersigned WORLD OF JEANS & TOPS (“Borrower”) promises
to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) at its
office at Orange County RCBO, 2030 Main Street, Suite #900, Irvine, CA 92614, or
at such other place as the holder hereof may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of $25,000,000.00, or so much thereof as may be advanced and be outstanding,
with interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.
SECTION 1.    DEFINITIONS.
As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:
A.    “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in California are authorized or required by law to close.
B.    “LIBOR” means the rate of interest per annum determined by Bank based on
the rate for United States dollar deposits for delivery on the first day of each
LIBOR Period for a period approximately equal to such LIBOR Period as published
by the ICE Benchmark Administration Limited, a United Kingdom company, at
approximately 11:00 a.m., London time, two London Business Days prior to the
first day of such LIBOR Period (or if not so published, then as determined by
Bank from another recognized source or interbank quotation); provided, however,
that if LIBOR determined as provided above would be less than zero percent
(0.0%), then LIBOR shall be deemed to be zero percent (0.0%).
C.    “LIBOR Period" means a period commencing on a New York Business Day and
continuing for 1, 2 or 3 months, as designated by Borrower, during which all or
a portion of the outstanding principal balance of this Note bears interest
determined in relation to LIBOR; provided however, that (i) no LIBOR Period may
be selected for a principal amount less than One Hundred Thousand Dollars
($100,000), (ii) if the day after the end of any LIBOR Period is not a New York
Business Day (so that a new LIBOR Period could not be selected by Borrower to
start on such day), then such LIBOR Period shall continue up to,





--------------------------------------------------------------------------------




but shall not include, the next New York Business Day after the end of such
LIBOR Period, unless the result of such extension would be to cause any
immediately following LIBOR Period to begin in the next calendar month in which
event the LIBOR Period shall continue up to, but shall not include, the New York
Business Day immediately preceding the last day of such LIBOR Period, and (iii)
no LIBOR Period shall extend beyond the scheduled maturity date hereof.
D.    “London Business Day" means any day that is a day for trading by and
between banks in dollar deposits in the London interbank market”
E.    “New York Business Day" means any day except a Saturday, Sunday or any
other day on which commercial banks in New York are authorized or required by
law to close.
F.    “Prime Rate” means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank's base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.
If the rate of interest announced by Bank as its Prime Rate at any time is less
than zero percent (0.0%), then for purposes of this Note the Prime Rate shall be
deemed to be zero percent (0.0%).
SECTION 2.    INTEREST.
A.    Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) either
(a) at a fluctuating rate per annum equal to 0.00000% above the Prime Rate in
effect from time to time, or (b) at a fixed rate per annum determined by Bank to
be 0.75000% above LIBOR in effect on the first day of the applicable LIBOR
Period. When interest is determined in relation to the Prime Rate, each change
in the rate of interest hereunder shall become effective on the date each Prime
Rate change is announced within Bank. With respect to each LIBOR selection
hereunder, Bank is hereby authorized to note the date, principal amount,
interest rate and LIBOR Period applicable thereto and any payments made thereon
on Bank’s books and records (either manually or by electronic entry) and/or on
any schedule attached to this Note, which notations shall be prima facie
evidence of the accuracy of the information noted.
B.    Selection of Interest Rate Options. At any time any portion of this Note
bears interest determined in relation to LIBOR, it may be continued by Borrower
at the end of the LIBOR Period applicable thereto so that all or a portion
thereof bears interest determined in relation to the Prime Rate or to LIBOR for
a new LIBOR Period designated by Borrower. At any time any portion of this Note
bears interest determined in relation to the Prime Rate, Borrower may convert
all or a portion thereof so that it bears interest determined in relation to
LIBOR for a LIBOR Period designated by Borrower. At such time as Borrower
requests an advance hereunder or wishes to select a LIBOR option for all or a
portion of the outstanding principal balance hereof, and at the end of each
LIBOR Period, Borrower shall





--------------------------------------------------------------------------------




give Bank notice specifying: (a) the interest rate option selected by Borrower;
(b) the principal amount subject thereto; and (c) for each LIBOR selection, the
length of the applicable LIBOR Period. Any such notice may be given by telephone
(or such other electronic method as Bank may permit) so long as, with respect to
each LIBOR selection, (i) if requested by Bank, Borrower provides to Bank
written confirmation thereof not later than 3 Business Days after such notice is
given, and (ii) such notice is given to Bank prior to 10:00 a.m. on the first
day of the LIBOR Period, or at a later time during any Business Day if Bank, at
its sole option but without obligation to do so, accepts Borrower’s notice and
quotes a fixed rate to Borrower. If Borrower does not immediately accept a fixed
rate when quoted by Bank, the quoted rate shall expire and any subsequent LIBOR
request from Borrower shall be subject to redetermination by Bank of the
applicable fixed rate. If no specific designation of interest is made at the
time any advance is requested hereunder or at the end of any LIBOR Period,
Borrower shall be deemed to have made a Prime Rate interest selection for such
advance or the principal amount to which such LIBOR Period applied.
C.    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (a) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (b) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation or similar
requirements or costs imposed by any domestic or foreign governmental authority
or resulting from compliance by Bank with any request or directive (whether or
not having the force of law) from any central bank or other governmental
authority and related in any manner to LIBOR to the extent they are not included
in the calculation of LIBOR. In determining which of the foregoing are
attributable to any LIBOR option available to Borrower hereunder, any reasonable
allocation made by Bank among its operations shall be conclusive and binding
upon Borrower.
D.    Payment of Interest. Interest accrued on this Note shall be payable on the
1st day of each month, commencing February 1, 2017.
E.    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outside principal balance of this
Note shall bear interest at an increased rate per annum (computed on the basis
of a 360-day year, actual days elapsed) equal to 4% above the rate of interest
from time to time applicable to this Note.
SECTION 3.    BORROWING AND REPAYMENT.
A.    Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of the Credit Agreement between Borrower and Bank defined below; provided
however, that the total outstanding





--------------------------------------------------------------------------------




borrowings under this Note shall not at any time exceed the principal amount
stated above. The unpaid principal balance of this obligation at any time shall
be the total amounts advanced hereunder by the holder hereof less the amount of
principal payments made hereon by or for Borrower, which balance may be endorsed
hereon from time to time by the holder. The outstanding principal balance of
this Note shall be due and payable in full on January 26, 2020.
B.    Advances. Advances hereunder, to the total amount of the principal sum
available hereunder, may be made by the holder at the oral or written request of
(a) any authorized officer of Borrower, acting alone, who is authorized to
request advances and direct the disposition of any advances and as to which the
holder has received evidence of incumbency and such authorization, until written
notice of revocation of such authority is received by the holder at the office
designated above, or (b) any person, with respect to advances deposited to the
credit of any deposit account of Borrower, which advances, when so deposited,
shall be conclusively presumed to have been made to or for the benefit of
Borrower regardless of the fact that persons other than those authorized to
request advances may have authority to draw against such account. The holder
shall have no obligation to determine whether any person requesting an advance
is or has been authorized by Borrower.
C.    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Prime Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR, with
such payments applied to the oldest LIBOR Period first.
SECTION 4.    PREPAYMENT.
A.    Prime Rate. Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Prime Rate at any time, in
any amount and without penalty.
B.    LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR at any time and in the minimum
amount of $100,000.00; provided however, that if the outstanding principal
balance of such portion of this Note is less than said amount, the minimum
prepayment amount shall be the entire outstanding principal balance thereof. In
consideration of Bank providing this prepayment option to Borrower, or if any
such portion of this Note shall become due and payable at any time prior to the
last day of the LIBOR Period applicable thereto by acceleration or otherwise,
Borrower shall pay to Bank immediately upon demand a fee which is the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which such LIBOR Period matures, calculated as follows for
each such month:
(a)
Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it






--------------------------------------------------------------------------------




remained outstanding until the last day of the LIBOR Period applicable thereto.
(b)
Subtract from the amount determined in (a) above the amount of interest which
would have accrued for the same month on the amount prepaid for the remaining
term of such LIBOR Period at LIBOR in effect on the date of prepayment for new
loans made for such term and in a principal amount equal to the amount prepaid.

(c)
If the result obtained in (b) for any month is greater than zero, discount that
difference by LIBOR used in (b) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum 2.000% above the Prime Rate in
effect from time to time (computed on the basis of a 360-day year, actual days
elapsed).
SECTION 5.    EVENTS OF DEFAULT.
This Note is made pursuant to and is subject to the terms and conditions of that
certain Amended and Restated Credit Agreement between Borrower and Bank dated as
of May 3, 2012, as amended, amended and restated otherwise modified from time to
time (the “Credit Agreement”). Any default in the payment or performance of any
obligation under this Note, or any defined event of default under the Credit
Agreement, shall constitute an “Event of Default” under this Note.
SECTION 6.    MISCELLANEOUS.
A.    Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys’ fees (to include outside counsel fees and all
allocated costs of the holder’s in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder’s rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or





--------------------------------------------------------------------------------




motion brought by Bank or any other person) relating to Borrower or any other
person or entity.
B.    Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.
C.    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.
D.    Amendment and Restatement. This Note is the Line of Credit Note referred
to in the Credit Agreement. This Note amends and restates that certain Amended
and Restated Note dated February 3, 2014, in the original principal amount of
Twenty Five Million Dollars ($25,000,000) (the “Prior Note”). This Note is given
in replacement for, but not in payment of, the Prior Note and does not
constitute a novation, termination or release of the Prior Note.


[signature page follows]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Second Amended and
Restated Note as of the date first written above.
WORLD OF JEANS & TOPS


By: /s/ Michael L. Henry    
Name: Michael L. Henry
Title: Chief Financial Officer







--------------------------------------------------------------------------------






ACKNOWLEDGMENT OF GUARANTOR


The undersigned (“Guarantor”) hereby acknowledge and agree that the Guarantor is
party to that certain Continuing Guaranty dated May 3, 2012 (“Guaranty”) in
connection with that certain Amended and Restated Credit Agreement between World
of Jeans & Tops, a California corporation (“Borrower”) and Wells Fargo Bank,
National Association (“Bank”), dated as of May 3, 2012, as amended, amended and
restated otherwise modified from time to time (“Credit Agreement”).


Guarantor further acknowledges and agrees that the Credit Agreement is being
amended by that certain Amendment No. 3 to Amended and Restated credit
Agreement, dated the date hereof (“Amendment No. 3”), which, among other things,
extends the maturity date of Borrower’s obligations to Bank under the Credit
Agreement.


    Guarantor has examined the Credit Agreement and Amendment No. 3 and
expressly approves the terms and conditions of the Credit Agreement and
Amendment No. 3. Guarantor further acknowledges and agrees that its obligations,
liabilities and responsibilities under the Guaranty shall continue in full force
and effect, and the obligations, liabilities and responsibilities of the
Guarantor under the Guaranty are hereby ratified, approved and affirmed by the
undersigned and incorporated herein in their entirety by this reference.


IN WITNESS WHEREOF, the undersigned Guarantor has executed this Acknowledgement
on January 26, 2017, with the intent to be legally bound hereby.








TILLY’S, INC.






By: /s/ Michael L. Henry        
Name: Michael L. Henry
Title: Chief Financial Officer







